Citation Nr: 1214910	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-09 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the service-connected degenerative disc disease of the thoracolumbar spine with osteoarthritis.

2.  Entitlement to an initial compensable rating for erectile dysfunction associated with the service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to December 1964 and from December 1965 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that increased the rating for the service-connected thoracolumbar spine disability from 0 percent to 10 percent.  The same rating decision granted service connection for prostate cancer and for the associated erectile dysfunction, but determined the erectile dysfunction to be noncompensable (however, the rating decision granted Special Monthly Compensation for loss of use of a creative organ).

In his Substantive Appeal the Veteran requested a hearing before the Board via videoconference from the RO.  A videoconference hearing was duly scheduled in April 2010, but the Veteran notified the Board that he wanted to cancel his hearing and have the appeal adjudicated based on the record.  The Veteran's request for hearing is accordingly deemed to be withdrawn.

The issue of increased rating for the thoracolumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran receives Special Monthly Compensation for loss of use of a creative organ; has no deformity of the penis.





CONCLUSION OF LAW

The criteria for compensable evaluation for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded appropriate VA examination.  The Veteran was scheduled to testify before the Board but cancelled the hearing and asked that his appeal be adjudicated on the existing record.  Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7522, a rating of 20 percent is assigned for deformity of the penis with loss of erectile power.  There is no provision for a rating higher or lower than 20 percent.  However, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Because this is an initial rating claim, the Board has considered severity of symptoms from the effective date of service connection, i.e. from July 26, 2005.

The Veteran had a VA genitourinary examination in June 2006 in which he reported that since radiation therapy in 2003 he had partial erectile dysfunction, which limited vaginal penetration and resulted in very poor ejaculation.  However, physical examination showed the genitalia to be normal.  In relevant part, the examiner diagnosed erectile dysfunction.

In December 2006 the RO issued the rating decision on appeal, granting Special Monthly Compensation (SMC) for loss of use of a creative organ under U.S.C.A. § 1114(k).  The rating decision denied schedular compensation for deformity of the penis with loss of use under 38 C.F.R. § 4.115b, DC 7522, because there was no indication of an actual deformity of the penis or any physical loss of erectile power.

A February 2007 treatment note by Dr. Kevin Lee states the Veteran presented complaining of erectile dysfunction, attributed to radiation therapy; medication for erectile dysfunction had been ineffective in the past.  There is no indication in Dr. Lee's treatment notes of a deformity of the penis.

The Veteran filed a Notice of Disagreement (NOD) in March 2007 asserting that he should be entitled to compensable evaluation because he had been unable to have intercourse since external radiation for cancer in October 2003.  The Veteran asserted that since the cancer was service-connected, and since his erectile dysfunction had been acknowledged as secondary to that cancer, he should be entitled to compensable evaluation.  The Veteran made similar assertions in a letter enclosed with his substantive appeal in March 2008.  (The Veteran was apparently unaware that he had been granted compensation for erectile dysfunction through the allowance of SMC for loss of use of a creative organ.)

The Veteran had a VA genitourinary examination in May 2009 in which he complained of current erectile dysfunction, noted as most likely due to external radiation and hormone therapy.  The Veteran asserted having had erectile dysfunction since 2003, and he stated Viagra did not work.  Examination showed a normal penis.  The examiner's diagnosis was erectile dysfunction, likely secondary to prostate cancer with status post external radiation treatment.

The Veteran had another VA genitourinary examination in September 2009, performed by the same examiner who had performed the May 2009 examination cited above.  The Veteran again complained of current erectile dysfunction, and again his penis was normal on examination.  The examiner's diagnosis was erectile dysfunction, likely complete and likely secondary to prostate cancer with status post external radiation treatment.

Review of the Veteran's VA and private treatment records after September 2009 show no indication of a deformity of the penis, nor has the Veteran cited any deformity of the penis in his correspondence to VA.

On review of the evidence above the Board finds the criteria for compensable rating are not shown.  Compensable rating under DC 7522, which is the only DC that is applicable to this disability, specifically requires both deformity of the penis and loss of erectile power.  

When the criteria for compensation under DC 7522 are not met, erectile dysfunction is appropriately compensated via SMC under the provisions of 38 U.S.C.A. § 1114, subsection (k), and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.  The Veteran has been in receipt of SMC on this basis throughout the period on appeal.  The Veteran has not asserted, and review of the file does not show, that SMC at a higher level is warranted.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Accordingly, he is competent to describe having had erectile dysfunction throughout the period under review.  However, nothing in the Veteran's lay evidence shows deformity of the penis, which is an element for compensation under DC 7522.

There being no evidence that the criteria for compensable rating were met at any time during the period under review, the Board finds that "staged ratings" are not for consideration.  Fenderson, 12 Vet. App. 119.

The Board has also considered whether referral for extraschedular consideration is warranted.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the rating schedule reasonably describes both the Veteran's disability level and his symptomatology, so referral for extra-schedular consideration is not appropriate.  Thun, id.  

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran in this case does not argue, and review of the record does not show, that his erectile dysfunction renders him unemployable.  The Board accordingly finds a claim for TDIU is not raised by the rating decision on appeal.

In sum, the Board has found the criteria for compensable rating for erectile dysfunction are not met; accordingly, the claim must be denied.   Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.



ORDER

Compensable rating for erectile dysfunction is denied.


REMAND

The Board finds that further development is required before the remaining issue of increased rating for the service-connected thoracolumbar spine disability can be adjudicated.   

The Veteran's last VA examination of the spine was performed in June 2006.  The Veteran has submitted evidence from private medical providers suggesting that his disability has increased in severity since that examination.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be asked to identify the places at which he has received treatment for his thoracolumbar spine disability since 2006, the records of which should then be sought.  

2.  Next, the Veteran should be afforded examination by an examiner with appropriate expertise to determine the current degree of severity of the Veteran's thoracolumbar spine disability.  The claims folder must be made available to and reviewed by the examiner(s). 

All indicated studies, including range of motion tests in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also note any neurological disorders associated with the lumbosacral spine disability, to include the severity of such disorder(s) in terms of whether there have been incapacitating episodes (prescribed bed rest and treatment by a physician).

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) of the thoracolumbar spine disability, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

To the extent possible, the examiner should provide an opinion concerning the impact of the service-connected right thoracolumbar spine disability on the Veteran's ability to work and his activities of daily living.  

An explanation of the basis for any opinion provided should be included in the examination report. 

3.  The RO/AMC should also undertake any other development it determines to be warranted.
  
4.  Then, the RO/AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


